Motion for Rehearing Overruled and Supplemental Opinion filed January 12, 2012.




                                           In The

                        Fourteenth Court of Appeals

                                    NO. 14-09-00815-CV


         RONALD J. KORMANIK AND MICHAEL D. SYDOW, Appellants

                                              V.

                              VICTOR SEGHERS, Appellee


                         On Appeal from the 190th District Court
                                 Harris County, Texas
                           Trial Court Cause No. 2007-18371


                   SUPPLEMENTAL                         OPINION


        We issue this supplemental opinion to address a jurisdictional issue that appellants
Ronald J. Kormanik and Michael D. Sydow have raised for the first time on rehearing.
Concluding that this jurisdictional issue and the other issues raised on rehearing lack merit,
we overrule the motion for rehearing.
                                        Background
        Kormanik and Sydow originally filed this suit against appellee/defendant Victor
Seghers in the County Court at Law Number One in Harris County. Seghers filed a motion
to dismiss for lack of subject-matter jurisdiction, arguing that the county court at law lacked
jurisdiction because the matter in controversy exceeded $100,000, excluding interest,
statutory or punitive damages and penalties, and attorney’s fees and costs, as alleged on the
face of the petition. See Tex. Gov’t Code Ann. §§ 25.0003(c)(1), 25.1032(a) (West 2011).
Kormanik and Sydow disagreed and argued that the county court at law had subject-matter
jurisdiction.1
         The county court at law transferred the case to the district court. The case was
initially pending in the 189th District Court of Harris County but later was transferred to the
190th District Court of Harris County. Following a jury trial, the presiding judge of the
190th District Court signed a final judgment that Kormanik and Sydow take nothing and
that Seghers recover $130,000 plus prejudgment interest against Kormanik. Kormanik and
Sydow appealed the trial court’s judgment to this court. On original submission, Kormanik
and Sydow did not challenge the jurisdiction of the trial court, nor did they challenge the
jurisdiction of this court. In their opening appellate brief, Kormanik and Sydow stated that
―the procedural history of this case is rather complicated, but ultimately not pertinent to the
issues on appeal.‖
         After this court affirmed the trial court’s judgment, Kormanik and Sydow filed a
motion for rehearing asserting for the first time that the trial court’s judgment is void
because the trial court lacked subject-matter jurisdiction. Kormanik and Sydow now argue
that the county court at law lacked subject-matter jurisdiction over the original petition that
they filed in that court. Because the county court at law lacked subject-matter jurisdiction,
Kormanik and Sydow assert, the county court was required to dismiss the case and had no
authority to transfer the case to the district court. Even though the district court would have
had subject-matter jurisdiction over the case under review if the case had been originally
filed in that court, Kormanik and Sydow argue that the county court at law’s purported lack
of subject-matter jurisdiction deprived the district court of jurisdiction over the transferred
case, making the district court’s judgment void.


 1
    At this juncture, Kormanik and Sydow were represented by different counsel than the counsel that
 represented them at trial in the district court and on appeal in this court.

                                                 2
                               Analysis of Jurisdictional Issue
        To determine whether the county court at law had subject-matter jurisdiction over
this suit, we need to review the allegations made by Kormanik and Sydow in the original
petition that they filed in the county court. See Continental Coffee Prods. Co. v. Cazarez,
937 S.W.2d 444, 449 (Tex. 1996); Weidner v. Sanchez, 14 S.W.3d 353, 360–61 (Tex.
App.—Houston [14th Dist.] 2000, no pet.). We are unable to review this original petition
because it is not in our appellate record. Nonetheless, we presume, without deciding, that
under this original petition, the county court at law lacked subject-matter jurisdiction over
the case under review.
        As has been pointed out by three justices of the Supreme Court of Texas, ―the
jurisdictional structure of the Texas court system is unimaginably abstruse‖ and ―has gone
from elaborate . . . to Byzantine.‖ See Sultan v. Mathew, 178 S.W.3d 747, 753 (Tex. 2005)
(Hecht, J., dissenting, joined by Wainwright and Medina, JJ.). Various Texas statutes
provide for transfer of a case from one trial court to another when the court in which the
case was filed lacks subject-matter jurisdiction. See, e.g., Tex. Prop. Code Ann. § 21.002
(West 2011) (providing for transfer of eminent-domain case from a county court at law to a
district court when the case involves an issue of title); Tex. Code Crim. Proc. Ann. art. 21.26
(West 2009) (providing for transfer of criminal case from district court to an inferior court if
the district court lacks jurisdiction over the offense charged in the indictment filed in the
district court). The statute governing the transfer from the county court at law to the district
court in the case under review requires that the district court have subject-matter jurisdiction
over the transferred case but does not require that the county court at law have subject-
matter jurisdiction over the transferred case. See Tex. Gov’t Code Ann. § 74.121(b)(1)
(West 2011); The Cadle Co. v. Bray, 264 S.W.3d 205, 212–13 (Tex. App.—Houston [1st
Dist.] 2008, pet. denied) (making same observation about substantially similar language in
Government Code section 74.121(a)). The Supreme Court of Texas has indicated that a
proper basis for transferring a civil case from one court to another may be the lack of
subject-matter jurisdiction in the transferor court. See Texas Employers’ Ass’n v. Cashion,
130 S.W.2d 1112, 1113–14 (Tex. Civ. App.—Dallas 1939, writ ref’d) (basing holding upon

                                               3
statement from an intermediate court that a proper reason for transferring a case from one
trial court to another is a lack of jurisdiction in the transferor court in which the case was
filed).2 See also The Cadle Co., 264 S.W.3d at 212–13 (concluding that case was properly
transferred under Government Code section 74.121(a) from trial court lacking subject-
matter jurisdiction to trial court that had subject-matter jurisdiction); Park v. Western Union
Financial Servs., Inc., No. 03-08-00292-CV, 2009 WL 3486373, at *2 (Tex. App.—Austin
Oct. 30, 2009, no pet.) (concluding that trial court had jurisdiction over case, even though it
was originally filed in a court that lacked subject-matter jurisdiction, because the case was
transferred under Government Code section 74.121(a) to a court that had subject-matter
jurisdiction) (mem. op.). Though the judge of a county court at law may transfer a case
under Texas Government Code section 74.121(b)(1) for any number of reasons, one reason
might be lack of subject-matter jurisdiction over the case in the county court at law and
subject-matter jurisdiction over the case in the district court. See In re Owens, No. 06-08-
00101-CV, 2008 WL 4329218, at *1 (Tex. App.—Texarkana Sept. 24, 2008, orig.
proceeding) (denying writ of prohibition seeking to prevent district court from exercising
jurisdiction over case transferred to district court from county court at law under
Government Code section 74.121(b)(1) because the county court lacked subject-matter
jurisdiction over the case) (mem. op.).
        Generally, a trial court that lacks subject-matter jurisdiction over a case must
dismiss it. But, if another court would have subject-matter jurisdiction over the case and the
case may be transferred to that court under a Texas statute, then the trial court may transfer
the case to the court having jurisdiction rather than dismiss the case. See Cashion, 130
S.W.2d at 1113–14; The Cadle Co., 264 S.W.3d at 212–13; Park, 2009 WL 3486376, at *2;
In re Owens, 2008 WL 4329218, at *1. Kormanik and Sydow cite various cases in which
courts state that a court lacking jurisdiction must dismiss the case. But these cases did not
involve suits that were transferred from a trial court lacking jurisdiction to a trial court that

 2
   In cases decided after June 14, 1927, the Supreme Court of Texas’s notation of ―writ refused‖ or
 ―petition refused‖ denotes that the court of appeals’s opinion is the same as a precedent of the Supreme
 Court of Texas. See Yancy v. United Surgical Partners Int’l, Inc., 236 S.W.3d 778, 786 n.6 (Tex. 2007).

                                                    4
had jurisdiction. In addition, the cases upon which Kormanik and Sydow rely do not state
that a trial court lacking jurisdiction cannot transfer the case to a trial court that has
jurisdiction. In any event, the Supreme Court of Texas has quoted with approval language
equating such a transfer with the dismissal of the case and the filing of a new case in the
court that has jurisdiction. See Cashion, 130 S.W.2d at 1114. Even if the county court at
law lacked subject-matter jurisdiction over this case, the judge of that court had the
authority to transfer the case to the district court under Government Code section
74.121(b)(1). See Tex. Gov’t Code Ann. § 74.121(b)(1); In re Owens, 2008 WL 4329218,
at *1. The county court at law had the power to transfer cases over which it lacked
jurisdiction, and the case under review was within the subject-matter jurisdiction of the
district court to which the case was transferred. Therefore, any lack of subject-matter
jurisdiction in the county court at law would not deprive the district court of subject-matter
jurisdiction and would not make the district court’s judgment void. We conclude the district
court’s judgment is not void.
          We overrule the jurisdictional issue raised by Kormanik and Sydow in their motion
for rehearing.3 Because the other issues raised in this motion lack merit, we overrule the
motion.



                                         /s/     Kem Thompson Frost
                                                 Justice

 Panel consists of Justices Anderson, Frost, and Brown. (Anderson, J., not participating
 on rehearing).




 3
   In their rehearing motion, Kormanik and Sydow also suggest that the district court may have lacked
 jurisdiction or the transfer may have been improper because another case involving the same subject
 matter was pending in a district court in Bell County. But the pendency of such a case would not make
 transfer improper under Government Code section 74.121(b)(1), nor would the pendency of such a case
 affect the subject-matter jurisdiction of either the county court at law or the district court in Harris
 County. See Tex. Gov’t Code Ann. § 74.121(b)(1); Gammill v. Gammill, No. 14-07-01013-CV, 2009
WL 1660479, at *2 (Tex. App.—Houston [14th Dist.] Jun. 16, 2009, no pet.) (mem. op.).

                                                    5